* Case 4:20-cv-01117 Document 1 Filed on 03/30/20 in TXSD Page 1 of 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Cited states-counts
Southern District of Texas

FILED
UNITED STATES DISTRICT COURT
° ne MAR 3.0 2020
District of David J, Bradley, Clerk of Court
Division
Case No.
) “hod in he the Clork'« Office) -
Robes Dose Ph Sraikh _ — ) (to be filled in by the Clerk's Office)
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. ‘)
If the names of all the plaintiffs cannot fit in the space above. )
please write “see attached” in the space and attach an additional
page with the full list of names.) . )
-y- )
wee Ce ) . - . coe
)
)
. ) --
. : =)
Hacsis Commi dali, Heccas, co TX)
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses-the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person’known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send ‘exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

Page bof ct
Case 4:20-cv-01117 Document1 Filed on 03/30/20 in TXSD Page 2 of 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

I.

Defendant No. 3
Name
Job or Title (if known) -
Shield Number
~~~ Employer ~~
Address ©

City State : ‘Zip Code
[_] Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if kitown) oo
_.Shield Number . _. _. | - OS ee - a
Employer oe — - i
Address

 

 

Citv State

C1 Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. Are you bringing suit against (check all that apply):

[_] Federal officials (a Bivens claim)

LY state or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Freedom of Le Vaion ; Press, EY Pte ssion-

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Pace dot UH
Casé 4:20-cv-01117 Document1 Filed on 03/30/20 in TXSD Page 3 of 7

Pro Se 14 (Rev. 12,16) Complaint for Violation of Civil Rights (Prisoner)

 

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

Yorom Auavs 6 \QA Ao

Moaccw Zotoe

D.

What are the facts underlying your claim(s)? (For exumple: Wheat happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

oan Sewesh ond Vequwve Q@ Kesher mea

And Ree lars COMMA WTor Wirt nok Provide
nme DWrate reat whiew

Ask ‘S aR Violation OL muy
AM en Ament

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and. or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

MAKE the Horris Couns
Prowide

Keaher meaty to all
Case 4:20-cv-01117 Document 1 Filed on 03/30/20 in TXSD Page 4 of 7 NN

Pro Se 14 (Rev. 12,16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Y Yes
[] No
If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility? ,

[] Yes
[_] No

E, If you did file a grievance:

“4, 5 cage 9 : —
1. Where did you file the grievance? Gk We Raccaagy COUMeY) Q Q\\

 

2. What did you claim in your grievance?
Mase bhere Wes a Vio Jahon of mM wv
2 .
Te. Amend mens Cire,

3. What was the result, if any? Thea ay
Ve Morxer, oid
M eal,

‘A Northing to fesewe
me XO GX A Yeqan

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

—p~

+ aPVeale&S We AlrLevance Beords
decision, and Norma Was Aovy 2,

Pass ct Tl
‘ , Case 4:20-cv-01117 Document1 Filed on 03/30/20 in TXSD Page 5 of 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?
L.] Yes
WNo EES
B. oI your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

2. Court (if federal court, name the district; if staie court, name thé county and State)

 

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

 

6 TS thé Case still pending?- - -
[ ] Yes
[]No

If no, give the approximate date of disposition.

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?
No
Case 4:20-cv-01117 Document1 Filed on 03/30/20 in TXSD_ Page 6 of 7

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not beiny presented for an improper purpose, such as to harass, cause

.. unnecessary delay, or needlessly increase the cost of litigation; (2) is support by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further inv estigation or discovery: and (4) the complaint otherwise complies with the
requirements of Rule 11. ,

A. - For Parties Without an Attorney

l agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Mare nV, \z (ZOLo

Signature of Plaintiff Ye sk eck ow. Wee

Printed Name of Plaintiff = __ Lok esy. Vose en ann ee

 

 

Prison Identification # O22. BQ b Be |b by
Prison Address ‘\oo. Pakee Gtteel Cell? LH\
YDUSAO| IA. FVekes ~. TISO™@
City State Zip Code
B. For Attorneys

__Date of signing: ee
Signature of Attorney

Printed Name of Attorney

Bar Number

Name of Law Firm

Address

Telephone Number
E-mail Address

faze dior tt
ge 7of7

y we . “

Y ‘ . wk . a ;
ik ‘ . LON = :
Wha OQ Tae dy
eM Ts ‘ " OG
we OEE OS an

ee BOREL REF S79

HOS 10 51919 forpeie Ppineg | Q \ qd | 9 KS <\ » QO “A
0202 Of uyy x wep 3A Y34\D

shcimgsars —— A\P DG) -O ENG

Case 4:20-cv-01117 Document1 Filed on 03/30/20 in TXSD Pa

 

0z0z 42 svMy818960000 “zERN
p02 00 $ zoor2 diz iaeey

_— Serco s
— y Pe
SAMOS AINA IOVISOd SN SPEEA

 

 

 

ACG IOUIDID

@ 20024 SVXAL ‘NOLSNOH

PACT CITY 2204S
—_Tosleo hy pSaezo ‘Nas
UDA Wa PATH ‘Swen
JIVE 391440 S,44IYaHS ALNNOD STUYVH

 

 
